Appellant, allegedly in accordance with a contract between the parties, moved for an order, pursuant to section 1459 of the Civil Practice Act, to direct respondent to proceed to an arbitration of certain disputes between them in accordance with the rules of the American Arbitration Association. Respondent, among other things), asserted that it had not refused to arbitrate but that, under the applicable provisions of the contract, the arbitration was to proceed before three arbitrators, one to be selected by each of the parties and the third to be selected by the other two so chosen. The Special Term held that a hearing was required, since an issue of fact existed as to whether or not respondent had refused to arbitrate and ordered a jury trial “ (1) as to each dispute between the parties, before which body of arbitrators named in the contract, such dispute must be resolved, and (2) whether as to each dispute respondent, refused to proceed before the appropriate body of arbitrators”. The appeal is from that order. Order affirmed, -with $19 costs and disbursements. No opinion. Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.